DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 9/18/19, in which applicant filed the application.  Claims 1-20 are pending in the instant application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/20 and 7/15/20 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear which components are hardware of the device and which are software instructions. The specification discloses “process receiver” 21; “condition receiver” 22 and “order determination unit” 23 as being operated by the controller 20 (See paragraph 17 as published). However, the claims give no direction as to what the device has to do with the “receiver, receiver, or determination unit” or how they work together. In light of the specification disclosing 21, 22, and 23 as software (see paragraph 45), Examiner thus suggests applicant amend claim 1 to recite “A work planning device comprising: a controller operating a program comprising” (based on specification paragraph 17 and 45 as published). There may be other ways to overcome the 112b indefinite rejection as well, to clarify the relationship between the components.
Claim 2 is rejected for the same reasons as claim 1.
Claim 2 is also rejected for being unclear as it recites “wherein a type of preparation for each work process can be set in the each work process, and the order determination unit determines the order of the work processes such that the number of work processes provided between work processes for which a preparation of a same type is set is smaller than that when no preparation is set.” It is unclear logically what is happening here because how can the “preparation” be “smaller” in comparison to “no preparation is set?” Specification paragraph 42 as published appears to be the source of some of the claim language and states “The order determination unit 23 determines the order of the work processes such that the number of work processes provided between plural work processes for which the same type of preparation is set is smaller than that when no preparation is set.” Examiner’s best guess is to recite “wherein a type of preparation for each work process can be set in [[the]] each work process, and the order determination unit determines the order of the work processes such that the number of work processes provided in the order between work processes for which a preparation of a same type is set is smaller than that when [[no]] preparation is not set for the work processes of the same type.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A work planning… comprising: 
a process receiver configured to receive 
(i) input of a plurality of work processes at least including attachment and detachment of a workpiece, and 
(ii) input of an order condition that is a condition for a relative order of the work processes; 

an order determination unit configured to determine order of the work processes such that the order of the work processes satisfy the order condition and the attachment situation satisfies the attachment condition.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “concepts performed in the human mind” (evaluation, judgment, opinion). The claim is inputting data on attachment, detachment, an order condition for any number of processes (e.g. 3), inputting relative order, inputting an attachment condition (e.g. something that must be performed first), then determining the order of work processes based on a) relative order and b) attachment condition. A manager at a manufacturing/assembly plant can do the same evaluation on a piece of paper to determine the order/sequence. Accordingly, at this time, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are:
A work planning “device” comprising - amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) (See also “receiver and input”; “condition receiver configured to receive” ; and “order determination unit” – these all appear to be a computer program executed by the computer to perform the operations).

Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “device” (and to extent other limitations are software aspects executed by the device) are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, a computer “receiving” data (in lines 2-7) are conventional computer functions - See MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. The claim fails to recite any improvements to another technology or technical field, improvements to the 
Independent claim 3 is directed to a system at step 1, which is a statutory category. Claim 3 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; 2a, prong two; 2B. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above with regards to claim 1 at step 2a, prong 2 and step 2B. The claim is not patent eligible.
Claim 2 further narrows the abstract idea by giving further details as to also recording a “type of preparation” and reducing the number of intervening “work processes” to presumably have “less” preparation. This is a further extension of the mental evaluation – a worker/manager trying to make an assembly process more efficient by reducing the number of setup operations.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng, “Integrated assembly and disassembly sequence planning using a GA approach,” 2010, International Journal of Production Research, Vol. 48, No. 20, pages 5991-6013.
Concerning claim 1, Tseng described:
A work planning device (Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory) comprising: 
a process receiver configured to receive (i) input of a plurality of work processes at least including attachment and detachment of a workpiece (Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory. The input data includes the product definition, component definition, assembly operations and disassembly operations information, and cost information. The input data is processed and transformed into the graph-based format and matrix-form information for use in the generation and evaluation of integrated assembly and disassembly sequences), and 
(ii) input of an order condition that is a condition for a relative order of the work processes (Tseng – See page 5995, Section 3- The procedure for building an APG starts from inputting geometric data of components. An assembly precedence graph (APG) is a directed graph showing the precedence of the components and the associated assembly operations. The concept is expanded for use in disassembly sequence planning by defining the disassembly precedence graph (DPG). A DPG is a directed graph showing the precedence of the components and the associated disassembly operations. See page 5995, last paragraph - The hierarchical levels and directional arcs represent the assembly precedence. The assembly precedence states that the components at a higher level (with a smaller index number) must be completed before processing the components at a lower level); 
a condition receiver configured to receive input of an attachment condition for each of the work processes, the attachment condition including a condition for an attachment situation of each workpiece (Specification par 26 as published states an example as “The attachment condition column stores information on an attachment situation that is a prerequisite for execution of the work process..”
Tseng – See page 5995, 4th paragraph – An APG is used to record the assembly precedence between components. The primary idea is to use the geometric data and spatial relationships to develop the assembly precedence. To complete an assembled product, the components need to be located and fixed at different positions and orientations. Certain movements of translation and rotation are required to locate the components. Therefore, a proper precedence constraint needs to be specified in order to find the collision-free movements and collision-free paths for fixing these components. See page 6005, section 5 - With the given product and component definition, the geometric data is processed to
generate spatial and contact information between the components. The spatial and contact information can be utilised to analyse the connectivity relationship between the components); and 
an order determination unit (Tseng – see page 6005 – “output assembly sequences”; output disassembly sequences; models implemented and tested by developing software on a personal computer) configured to determine order of the work processes such that the order of the work processes satisfy the order condition and the attachment situation satisfies the attachment condition (Tseng – See page 6000, FIG. 4 – “output assembly sequences; output disassembly sequences” – based on both “feasible” [see box on left column] and models of APG and DPG (which have precedence and the spatial and contact information for analyzing connectivity relationships); 

    PNG
    media_image1.png
    817
    722
    media_image1.png
    Greyscale

See page 5995 - By searching the linked nodes and checking the collision-free assembly condition between the linked nodes, all the nodes can be arranged and located at different levels. The hierarchical levels represent the assembly precedence. See page 5996 - In order to analyse and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning. See page 6006 - The experiments are implemented using the Minitab software).

Concerning claim 3, Tseng describes:
A work planning device comprising circuitry (Applicant’s specification paragraph 17 as published states that the circuit includes a Central Processing Unit (CPU)
Tseng describes the limitation – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory) configured to receive 
(i) input of a plurality of work processes at least including attachment and detachment of a workpiece (Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory. The input data includes the product definition, component definition, assembly operations and disassembly operations information, and cost information. The input data is processed and transformed into the graph-based format and matrix-form information for use in the generation and evaluation of integrated assembly and disassembly sequences), and 
(ii) input of an order condition that is a condition for a relative order of the work processes (Tseng – See page 5995, Section 3- The procedure for building an APG starts from inputting geometric data of components. An assembly precedence graph (APG) is a directed graph showing the precedence of the components and the associated assembly operations. The concept is expanded for use in disassembly sequence planning by defining the disassembly precedence graph (DPG). A DPG is a directed graph showing the precedence of the components and the associated disassembly operations. See page 5995, last paragraph - The hierarchical levels and directional arcs represent the assembly precedence. The assembly precedence states that the components at a higher level (with a smaller index number) must be completed before processing the components at a lower level), 
receive input of an attachment condition for each of the work processes, the attachment condition including a condition for an attachment situation of each workpiece (Tseng – See page 5995, 4th paragraph – An APG is used to record the assembly precedence between components. The primary idea is to use the geometric data and spatial relationships to develop the assembly precedence. To complete an assembled product, the components need to be located and fixed at different positions and orientations. Certain movements of translation and rotation are required to locate the components. Therefore, a proper precedence constraint needs to be specified in order to find the collision-free movements and collision-free paths for fixing these components. See page 6005, section 5 - With the given product and component definition, the geometric data is processed to generate spatial and contact information between the components. The spatial and contact information can be utilised to analyse the connectivity relationship between the components), and 
determine order of the work processes such that the order of the work processes satisfy the order condition and the attachment situation satisfies the attachment condition (Tseng – See page 6000, FIG. 4 – “output assembly sequences; output disassembly sequences” – based on both “feasible” [see box on left column] and models of APG and DPG (which have precedence and the spatial and contact information for analyzing connectivity relationships; See page 5995 - By searching the linked nodes and checking the collision-free assembly condition between the linked nodes, all the nodes can be arranged and located at different levels. The hierarchical levels represent the assembly precedence. See page 5996 - In order to analyse and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning. see page 6005 – “output assembly sequences”; output disassembly sequences; models implemented and tested by developing software on a personal computer; See page 6006 - The experiments are implemented using the Minitab software).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng, (“Integrated assembly and disassembly sequence planning using a GA approach,” 2010, International Journal of Production Research, Vol. 48, No. 20, pages 5991-6013) in view of Sinreich (“Determining production sequences for single-stage multifunctional machining systems based on the tradeoff between fixture cost, re-fixturing and tool replenishment,” 2006, IIE Transactions, Vol. 38, pages 813-828).
Concerning claim 2, Tseng discloses:
The work planning device according to claim 1, wherein 
a type of preparation for each work process can be set in the each work process (Tseng – See page 5999, Section 4.2 – fitness functions of assembly sequences – objective function considers setup costs; page 6000, last paragraph - Assembly and disassembly tool setup cost (A4 and D4): to perform the assembly operations, proper tools and tool setups are required (A4). To perform the disassembly operations, proper tools and tool setups are required (D4)).
Tseng does not explicitly disclose the remaining limitation as best understood.
Sinreich discloses the limitations:
the order determination unit determines the order of the work processes such that the number of work processes provided between work processes for which a preparation of a same type is set is smaller than that when no preparation is set (Specification as published 41 states “The condition receiver 22 also receives input of a type of the preparation that the administrator inputs via the operation member 12. The order determination unit 23 determines the order of the work processes such that the number of work processes provided between plural work processes for which the same type of preparation is set is smaller than that when no preparation is set. It is assumed that as a result, the work plan illustrated in FIG. 5 is created.” 
Sinreich discloses the limitations as best understood – See Abstract - job sequencing algorithm that minimizes these costs (tool magazine replenishment cost; re-fixturing cost; and fixture cost) as well as the machine non-operational time, which stems from TMRs (tool magazine replenishment) and RFs (re-fixturing), is developed. See page 814, col. 2 – “For example, by re-arranging the order of the jobs that are sequenced before the TMR, and inserting jobs B and A between jobs of type C, as illustrated in Fig. 3, no RF operations are needed.” see page 817, Col. 2 - The objective of this study is to introduce a job sequencing model that will minimize setup cost as well as machine non-operational time due to internal setup operations, including TMRs and RF operations. The model will take into account the tools and fixture type required for the production of each job type as well as the tool magazine capacity. see page 820, col. 1, section 4.7 - The setup cost related to the production of an interchangeable group of jobs is based on three variables: two of these are the number of TMRs and the number of RF operations required to sequence these jobs).
Both Tseng and Sinreich are analogous art as they are directed to sequencing operations for manufacturing (See Tseng Abstract; Sinreich Abstract).  Tseng discloses considering tools setups as part of the objective function (See page 5999-6000). Sinreich improves upon Tseng by explicitly disclosing re-arrnaging jobs to avoid setups and fixturing as part of the minimizations (See Sinreich Abstract, page 814, 817). One of ordinary skill in the art would be motivated to further include having to efficiently minimize the amount of setups to improve upon the sequence of Tseng (See FIG. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sequence planning for assembly and disassembly in Tseng to further explicitly minimize setups in the manufacturing sequences as disclosed in Sinreich, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyakawa 5,717,598 – directed to determining a best plan for manufacturability (See Abstract)
Sagara US 2015/0039115 – directed to FIG. 5, par 40 – work instruction information 50 includes “operation kind” which can be “detachment” or “attachment and having a work sequence 51
Kersavage US 2009/0216804 – directed to using a precedence network to form a product (e.g. aircraft) with sequencing and scheduling
Zhang, “Product cooperative disassembly sequence planning based on branch-and-bound algorithm,” 2010, International Journal of Advanced Manufacturing Technology, Vol. 51, pages 1139-1147 – directed to page 1139, Col. 2, last paragraph – disassembly sequence planning - optimal sequence requires fewer changes of tools, and less disassembly time
Roshananei, “A variable neighborhood search for job shop scheduling with set-up times to minimize makespan,” 2009, Future Generation Computer Systems, Vol. 25, pages 654-661 – directed to scheduling where set-up times are sequence-dependent to minimization completion time or makespan (See abstract)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619